DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8 & 10-12 are amended. Claim 2 is cancelled. Claims 1 & 3-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an entrance of the second flow path groove" in line 15. It is unclear as to which of the plurality of second flow path grooves is being referred to by “the second flow path groove” since the claim recites the presence of a plurality of second flow path grooves.  There is insufficient antecedent basis for this limitation in the claim. For purposes of 
Claim 1 further recites the limitation “and the groove width of the narrow portion increases” in line 16 and the limitation “directly connected to the narrow portion” in line 17. There is insufficient antecedent basis for “the narrow portion” since the claim recites the presence of at least two narrow portions. For purposes of examination, “the narrow portion” in the cited passages in lines 16-17 is broadly read as “at least one of the at least two narrow portions” as this appears to be applicant’s intent.
Claims 3-11 are rejected as being dependent on claim 1.
Claim 12 recites the limitation "an entrance of the second flow path groove" in line 18. It is unclear as to which of the plurality of second flow path grooves is being referred to by “the second flow path groove” since the claim recites the presence of a plurality of second flow path grooves.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the cited passage is read as “an entrance of one of the plurality of second flow path grooves” as this appears to be applicant’s intent. 
Claim 1 further recites the limitation “and the groove width of the narrow portion increases” in line 19 and the limitation “directly connected to the narrow portion” in line 20. There is insufficient antecedent basis for “the narrow portion” since the claim recites the presence of at least two narrow portions. For purposes of examination, “the narrow portion” in the cited passages in lines 19-20 is broadly read as “at least one of the at least two narrow portions” as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2004/0151960 A1).
Regarding claims 1 & 12, Rock teaches a fuel cell comprising:				a membrane electrode assembly that generates power using a reaction gas; and a pair of separators between which the membrane electrode assembly is interposed ([0002] & [0020]), 		wherein at least one of the pair of separators comprises a separator plate provided with a flow path groove group through which the reaction gas for the fuel cell flows ([0022]-[0026]);		wherein the flow path groove group includes a single first flow path (i.e portion of groove 96 upstream from the branch portion as shown in annotated fig. 4 below), a plurality of second flow path grooves (i.e portions of grooves 104 & 106 downstream from the branch portion as shown in annotated fig. 4 below), and a branch point provided between the single first flow path groove and the plurality of second flow path grooves, that connects an end portion of the single first flow path groove to an end portion of each of the plurality of second flow path grooves (see 
    PNG
    media_image1.png
    473
    752
    media_image1.png
    Greyscale


Regarding claim 3, Rock teaches the separator of claim 1, wherein an angle between a direction in which each of the plurality of second flow path grooves extends and a direction in which the single flow path groove extends are equal to each other and the groove widths of the at least two narrow portions are equal to each other (Fig. 4; [0025]).
Regarding claim 4, Rock teaches the separator of claim 1, wherein each of the plurality of second flow path grooves has an angle that is formed between a direction in which the second flow path groove extends and a direction in which the single first flow path groove extends (Fig. 4) but is silent as to the groove width of one of the at least two narrow portions connected to the 
Regarding claim 5, Rock teaches the separator of claim 1, wherein the at least two narrow portions are connected to an entrance of the single first flow path groove (See annotated fig. 4 above).
Regarding claim 9, Rock teaches the separator of claim 1, wherein the separator plate is a metal plate having a corrugated plate shape corresponding to the flow path groove group (Figs. 1-4; [0022]).
Regarding claim 10, Rock teaches the separator of claim 1, but is specifically silent as to at a point at which the end portion of the first flow path groove and the branch portion are connected to each other, a bottom surface of the first flow path groove and a bottom surface of 
Regarding claim 11, Rock teaches the separator of claim 1, but is specifically silent as to at a point at which the end portion of one of the plurality of second flow path grooves and the branch portion are connected to each other, a bottom surface of one of the plurality of second flow path grooves and a bottom surface of the branch portion being connected to each other by an inclined surface.  											However, as noted above in the rejection of claim 1, when both the width and height/depth of the cross-sectional area of the narrow portion is decreased with respect to the single first flow path groove and the plurality of second flow path grooves, the resulting configuration necessarily results in a structure in which a bottom surface of one of the plurality of second flow path groove and a bottom surface of the branch portion are connected to each other by an inclined surface similar to a tapering structure of the width of the narrow portion as illustrated in fig. 5 of Rock..

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0151960 A1), as applied to claims 1, 3-5 & 9-12 above, and further in view of Bilton (WO 03/081703 A2).
Regarding claims 6-8, Rock teaches the separator of claim 1, as shown above, but is silent as to the flow path groove group including a communication groove that provides communication between a third flow path groove adjacent to the first flow path groove and the narrow portion (claim 6), wherein a groove width of the communication groove is narrower than the groove width of the narrow portion (claim 7) and a groove depth of the communication groove is shallower than the groove depth of the narrow portion (claim 8).					Bilton teaches a fuel cell separator plate including a flow path groove group comprising a single first flow path groove and a plurality of second flow path grooves such that a branch portion including a narrow portion connects an end portion of the single first flow path groove to end portions of the plurality of second flow path grooves, wherein a communication groove provides communication between a third flow path groove adjacent to the first flow path groove and the narrow portion (See annotated fig. 2 below; pages 3-4). Bilton further teaches the communication groove having a narrower width and shallower depth than the first and plurality of second flow path grooves (Pages 3-4 & Page 5; 1st paragraph).											
    PNG
    media_image2.png
    574
    696
    media_image2.png
    Greyscale
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to a provide a communication groove that provides communication between a third flow path groove and an adjacent first flow path groove so long as the communication groove is connected to a third flow path groove having narrower and/or shallower groove, because the flow field arrangement of Bilton encompasses random branched structures including flow path grooves of varying widths, forming a branched structure of progressively diminishing channel width similar to the branching structure of blood vessels and air channels in the lung (Page 3, 2nd paragraph to Page 5, 2nd paragraph). Such an arrangement th paragraph).

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) Rock does not fairly teach or suggest the branch portion being formed as a region with a shallow groove depth and (2) the groove width at the branch source in Rock’s configuration being equal to the groove width of the first channel groove and the groove width of the second channel groove, the examiner respectfully disagrees.												With regards to (1), as noted in the rejection of claims 1 & 12 above, Rock broadly teaches the narrow portion having a smaller cross-sectional area than a remaining portion of the grooves in the flow path groove group ([0007]). However, one of ordinary skill in the art readily understands that the cross-sectional area of a groove can be reduced by decreasing the dimensions (i.e width, height/depth or both the width and the height/depth) of the groove. Thus, one of ordinary skill in the art would have found it obvious to decrease either one or both of the width and depth of a groove portion as a means for decreasing the cross-sectional area of the groove portion to form a narrow portion.									As to (2), it is noted that the branch source can be, under the broadest reasonable interpretation (BRI), arbitrarily taken to correspond to a point of the first (98) out of the two narrow portions (98 & 102) shown in fig. 4 of Rock at which the width is the smallest (for instance proximate to a midway point of the narrow portion 98). As such, when the branch source corresponds to said point of the first narrow portion (98), the groove width at the branch .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727